PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/846,511
Filing Date: 4 Sep 2015
Appellant(s): CHEN et al.



__________________
Parker Kuhl
Reg. No. 69,867
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2021.
 (1) Grounds of Rejection
Every ground of rejection set forth in the Office action dated 8/11/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Arguments
Appellants have argued that the previously applied prior art rejections to independent claims 19, 32, 33 under 35 U.S.C. § 103(a) using Frossen (US 2011/0234152) in view of Nanda (US 9,239,605), Marui (US 2010/0225495), and Pratt (US 2009/0312059) is a flawed rejection. More specifically, Appellants' have argued that the claimed features are not disclosed in, and would not be obvious in view of the cited references.

The Examiner respectfully traverses Appellant’s arguments, more specifically, the appellant has argued:
B. Group A: Independent claims 19, 32, and 33.
1.	For claims 19, 32 and 33 the appellant argues the cited arts do not teach or make obvious, using different timeout times for different modes of operation based on charging state and device orientation and displaying an option for dismissing an alarm.

More specifically, appellant argues:
	1. The cited references fail to teach or disclose a first predetermined timeout time being used while a predefined mode of operation is activated and a second, different predetermined timeout time being used while the predefined mode of operation is not activated.

The examiner respectfully disagrees.
Frossen in [17, 56] teaches determining if a charger is connected to the device and in [58] teaches determining the orientation of the device. In [59] Frossen recites "the apparatus determines a second interaction mode based, at least in part on the charger attribute information and the orientation". In [17, 59-60] Frossen elaborates that this second mode is a nightstand interaction mode where the user may interact with the clock, which is different from the first interaction mode where the user is using an interactive application on the device as explained in [37, 39] and illustrated in Figs. 2A and 2C. Therefore Frossen teaches the predefined mode of operation (nightstand mode with clock display) and a second different mode of operation (mode displaying an active application) as claimed. 
On Pg. 15 paragraph 2 of the Appeal Brief, appellant indicates “Frossen discloses that when a charger is connected to a device, the device determines a second interaction mode”. Therefore the appellant agrees that Frossen teaches the predefined mode of operation.

While Frossen does not specifically teach ceasing displaying interfaces and deactivate the display after a time interval, Nanda teaches that in order to save power consumption, display may be turned off. In col 5 lines 12-15, Nanda recites “The computing device 100 may be configured to implement the power management techniques described herein in order to reduce an amount of power consumed by the computing device 100 over time, such as during periods of user inactivity”. In col 5 lines 47-55, Nanda teaches that such power management 
On Pg. 16 line 1 of the Appeal Brief, appellant indicates “Nanda generally discusses a computing device transitioning to a lower power state at a scheduled time”. On Pg. 16 line 1 of the Appeal Brief, appellant further indicates “Nanda states that the RTC alarm is scheduled “using a fixed time period” or “based on usage statistics.””. Therefore the appellant agrees that Nanda teaches “transitioning to a lower power state”.
However the appellant argues “none of the alarm times Nanda uses for transitioning to a lower power state are “used while a predefined mode of operation is activated”” as claimed.
The examiner would like to mention that the limitation merely claims transitioning power “while” a first mode is active. There are no specifics in the limitation indicating that the timer used to transition the display is dependent on the mode.  In fact the limitations claims “detecting that the first predetermined timeout time after displaying the first interface has elapsed, cease displaying the first interface and deactivate the display” i.e. the timeout is based on a time after a certain interface has been displayed. Nanda teaches detecting inactivity time after an interface is displayed and ceasing the display to save power. Thus it would be obvious to transition from a display of the clock interface in a nightstand mode as taught in Frossen to a display-inactive mode where the display is ceased after detecting a time of inactivity to save power as taught in Nanda. Since Frossen teaches that a clock application interface may be displayed while the predetermined nightstand mode is active, it would be obvious that a change to a display-inactive mode to save power after the clock interface is displayed occurs “while” the device is in the predetermined mode. The word “while” merely indicates that the 

While Frossen and Nanda do not specifically teach the timers in the two modes are different. As explained above Frossen teaches the predefined mode of operation (nightstand mode with clock display) and a second different mode of operation (mode displaying an active application). Frossen teaches that based on the mode being the predefined nightstand mode, a clock interface of the clock application may be displayed (Frossen [17]). Frossen also teaches that when not in the predefined mode, other different applications such as text messaging application or map application may be displayed (Frossen [37, 39] and illustrated in Figs. 2A and 2C.). Thus Frossen teaches a different application interface being displayed while the device is in the predefined nightstand mode than when the device is not in the predefined nightstand mode.
Pratt in [21-22] teaches that different timeout times may be used for different applications to cease display and enter into a dimmed mode. Pratt teaches that these timeout times may be customized by the factory or the user to be different for different application. Based on this teaching in Pratt, it would be obvious to one skilled in the art to use one timeout time for the clock application which is displayed in the predefined nightstand mode and a different second timeout time for the texting or map application displayed when the device is teachings of Frossen and Pratt teaches a predetermined timeout time being used while a certain application interface being displayed in the predefined nightstand mode of operation may be customized to be different than the other applications that are displayed when the device is not in the predefined mode of operation.
Therefore it is concluded that the combined teachings of Frossen, Nanda and Pratt alone reads on “a first predetermined timeout time being used while a predefined mode of operation is activated” and “the second predetermined timeout time is different from the first predetermined timeout time and the second predetermined timeout time is used while the predefined mode of operation is not activated” as claimed in the independent claims.

2. It would not be obvious to one skilled in the art to modify Frossen with the teachings of Nanda and/or Pratt to arrive at the claimed subject matter.

The examiner respectfully disagrees.
	Appellant on PG. 19, lines 1-3, argues “Frossen with the teaching of Nanda would, at best, result in a device that enters a lower power state at a scheduled time. Entering the lower power state would not be dependent on whether a battery of the device is being charged or the orientation of the device.” The examiner would like to point out this limitation being argued upon, is not in the claims. None of the limitations claim that entering the lower power state is dependent on whether a battery of the device is being charged or the orientation of the device. The limitations merely claims displaying a first interface while the device is in the predefined mode. In fact the limitations claim “detecting that the first predetermined timeout time after displaying the first interface has elapsed, cease displaying the first interface and deactivate the that entering the low power state is dependent on some predetermined time and the first interface only. There are no specifics in the claim language indicating how this predetermined time is determined let alone a time “dependent on whether a battery of the device is being charged or the orientation of the device” as the appellant has argued . “While the predefined mode of operation is activated” merely suggests that the claimed function of determining the predetermined time may be done in the predefined mode, which as explained in the earlier section and summarized below would have been obvious to one skilled in the art based on the teachings of the cited prior arts.
As explained in the above section, Frossen teaches the predefined mode of operation (nightstand mode with clock display) and a second different mode of operation (mode displaying an active application), where the predefined mode of operation is activated “in accordance with a detection that the battery is being charged and the detection that the device is oriented in the predefined orientation” as claimed. Frossen also teaches that while on the  predefined nightstand mode, a clock interface of the clock application may be displayed (Frossen [17]) and when not in the predefined mode, other different applications such as text messaging application or map application may be displayed (Frossen [37, 39] and illustrated in Figs. 2A and 2C.). Thus Frossen teaches a different application interface is displayed while the device is in the predefined nightstand mode than when the device is not in the predefined nightstand mode.
Nanda teaches that in order to save power consumption, display may be turned off after a predetermined time of inactivity. It would be obvious to cease display of the clock interface and save power while there is no user interaction and the device is charging instead of displaying the clock interface the entire time.  Since Frossen teaches that a clock application interface is displayed while the predetermined nightstand mode is active, it would be obvious that a change to a display-inactive mode after the clock interface is displayed occurs “while” the device is in the predetermined mode. It is noted here that the word “while” merely indicates that the teaching of Nanda, to turn off the display to save power when a device is inactive, is being implemented when the device is being charged.
Pratt in [21-22] teaches that different timeout times may be used for different applications to cease display and enter into a dimmed mode. Pratt teaches that these timeout times may be customized by the factory or the user to be different for different application. It would be obvious to one skilled in the art to use one timeout time for the clock application which is displayed in the predefined nightstand mode and a different second timeout time for the texting or map application displayed when the device is not in the predefined mode.
Thus the combined teachings of the cited prior arts, Frossen, Nanda and Pratt teach using timeout timers to save power and also configure the timer differently such that the application displaying content in a specific nightstand mode may use a timer different from other applications used when device is not in the nightstand mode.

3. The cited references fail to teach or disclose displaying an option for dismissing an alarm.

The examiner respectfully disagrees.
Nanda in col 9 lines 14-21 teaches that the display transitions from inactive to active at the wake-up alarm time. While Nanda does not specifically teach displaying an option to dismiss the alarm, Marui in [97] teaches a selectable snooze option i.e., when an alarm time is Marui in [120] also recites “When the alarm is dismissed, the algorithm 442 sets the state to alarm (or "on") and then schedules the alarm to trigger at its next scheduled time” which further indicates the presence of an option to dismiss the alarm until next scheduled time also.
The alarm options in Marui dismisses the alarm for at least a period of time. Therefore this teaching of Marui reads on the limitation “display an option for dismissing the alarm” as claimed.
Appellant on PG. 21, 1st paragraph of the appeal brief, argues “The alarm could be dismissed in other ways, such as with a hardware button.” Based on this argument, it appears that the appellant is in agreement that Marui teaches providing an option for dismissing an alarm and only arguing if these options taught in Marui are being displayed or are hardware buttons. It is noted here that Marui teaches an alarm interface which can be used for a touchscreen device (Marui [70]). In [94] Marui specifically recites “selecting the alarm icon”. Marui also teaches displaying the alarm options on the screen and displaying settings menu which the user is able to edit (Marui [95], Fig. 8). Therefore it would be obvious to display the options on the device with a touch screen to receive all the user inputs taught in Marui. 

Since Marui teaches providing options for snoozing or dismissing the alarm and also teaches receiving user input by selections from information displayed on the screen, the claimed limitation “display an option for dismissing the alarm” is obvious over the teachings of Nanda and Marui.
Examiner would also like to add, since this limitation has been found to be obvious over the teachings of Nanda and Marui, another different prior art was not necessary to conclude that the teaching of displaying an option for dismissing an alarm would have been obvious to one skilled in the art. Nonetheless, the other prior arts used for the dependent claims, such as Ban (US 20100225495) used for dependent claims 23, 37 and 49, in the cited paragraph [38-39] specifically recites “displaying a pop-up window inquiring alarm release” and “The program further includes an instruction of releasing a preset alarm when the user selects the alarm release through the pop-up window inquiring the alarm release”. 

C. Group B: Dependent claims 23, 37, and 49.
The appellant argues the cited prior arts do not teach, “detect a fourth input comprising a disconnection of the device from a charging connector; and in response to detecting the fourth input, dismiss the alarm”.

The examiner respectfully disagrees.
it would have been obvious to one skilled in the art to implement the function of dismissing a sleep alarm when a device transitions out of sleep state to an active state. Ban in [147] further recites “the user may previously register a pattern of a terminal motion (for example, motions of tapping the terminal one time in a state where the terminal is put on a table, shaking the terminal, lifting the terminal and the like), and activate the application processor to perform an alarm service when the registered pattern is input.” Therefore it would also have been obvious to use other possible input options to identify that the device is no longer in sleep mode. Since disconnecting the device from charger is an input that indicates the device is being transitioned to an active state, it would have been obvious to a person of ordinary skill in the art to use this input as one of the registered condition to indicate a transition of device state.
Therefore the examiner finds that the claimed limitation is an obvious variation of the teachings of Ban.

D. Group C: Dependent claims 20, 24-25, 28, 34, 38-39, 42, 46, 50-51, and 54.
The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.



E. Group D: Dependent claims 21, 35, and 47.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

F. Group E: Dependent claims 22, 36, and 48.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

G. Group F: Dependent claims 26, 40, and 52.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

H. Group G: Dependent claims 27, 41, and 53.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

I. Group H: Dependent claims 29, 43, and 55.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

J. Group I: Dependent claims 30, 44, and 56.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.

As explained in the response to arguments for the independent claims, the cited prior arts teach the claimed invention in the independent claims and therefore these dependent claims have been properly rejected.

K. Group J: Dependent claims 31, 45, and 57.

The appellant states that the arguments for patentability of the Group A claims apply to these dependent claims.



The Office Action asserts that the combination of the cited prior arts teach the limitations as claimed in all the independent as well as all their respective dependent claims.
Hence examiner maintains the rejection of claim 19-57 under 35 USC §103 (a) as set forth in the office action.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 
/Mandrita Brahmachari/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        

Conferees: 
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                  

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.